               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
 

    MICHAEL JONES,

                    Plaintiff,
               v.                             Case No. 17-11304
                                              Hon. Terrence G. Berg
    HORIZON TRUST COMPANY,
    HORIZON TRUST COMPANY
    FBO RICHARD SMITH IRA,
    and RICHARD SMITH,

                    Defendants.

            OPINION AND ORDER DENYING IN PART AND
          GRANTING IN PART DEFENDANTS’ MOTION FOR
                     SUMMARY JUDGMENT
     I.     Introduction

     Plaintiff tripped on the top of an open pipe in the driveway of a

home in Detroit that he was renting from Defendants. Plaintiff’s

resulting physical injuries required surgery and prevented him

from working, and he now alleges that Defendants had a duty to fix

the driveway area where he tripped. Defendants include Horizon

Trust Company, an IRA account managed by Horizon Trust Com-

pany in Richard Smith’s name (styled as “Horizon Trust Company

FBO [“for the benefit of”] Richard Smith IRA”) and Richard Smith.

Defendants claim that the home was owned solely by Horizon Trust
Company FBO Richard Smith IRA, and that Richard Smith and

Horizon Trust Company did not own, possess, or control the prop-

erty. Defendants also claim that the protruding pipe on which

Plaintiff allegedly tripped is a water pipe owned by the City of De-

troit, and that they could not legally do anything to fix it. Alterna-

tively, Defendants also claim that they contracted with a property

management service and that if anyone had a duty to fix the pipe,

it was the management company. For the reasons outlined below,

Defendant’s Motion for Summary Judgment is GRANTED in part

and DENIED in part.
    II.   Background

    In March 2015, Plaintiff rented a home at 9400 Piedmont in De-

troit. Jones Deposition, Dkt. 28-5, PageID.228. He signed a lease
with the then-owner of the house, Sincere Investments, LLC, and

provided their representative with a list of repairs that needed to

be made at the property. Dkt. 28-5, PageID.227. That list included

the open pipe in the driveway, the concrete in the driveway, the

back porch area, the basement windows, a leaky bathtub, and the

front door lock. Id. That list also mentioned that the home lacked
smoke alarms and needed “lighting in the back on the side of the

house for security.” Id.

    After attempting unsuccessfully to contact the person to whom
he gave the letter, Plaintiff researched online to find out who the

                                  2
 
owner of the property was. Id. at PageID.228. This is when Plaintiff

discovered that Stellar Property and Management Group (“Stellar”)

was now managing the property. Id. Plaintiff spoke to someone at

Stellar in person, and was informed that Stellar had to speak with

the new owner to get approval to do the repairs he mentioned, but

that they could not share the new owner’s name. Id. at PageID.230.

The back porch area was eventually fixed, but none of the other is-

sues—including the open pipe in the driveway—was ever addressed

while Plaintiff lived at the Piedmont house. Id. Stellar office man-

ager, Michelle Goode, testified that on June 22, 2015, Plaintiff cre-
ated the following work order:

     [T]he tenant mentioned that his furnace was replaced
     on Easter, and the old one plus debris has not been re-
     moved from his basement. Also tenant mentioned that
     when he moved in he was promised that the basement
     windows would be redone and the block windows will be
     installed. This has not happened and now ants are com-
     ing into the basement window and are around the home.
     The tenant is now requesting that the home is to be
     sprayed for the ant infestation.
     The tenant also indicates that floods happen whenever
     it rains and pipes back up. The tenant also reports bath-
     room window screen is cut up. Tenant mentioned that
     the tub was reglazed and he discovered that it was not
     reglazed but painted, and now he can see the dirt from
     the tub from the previous tenant which was trying to
     clean the tub. Gutters need to be cleaned out. Back porch
     is falling down. Tenant also reports that bedroom out-
     lets are falling off the wall and various outlets in the
     home does not work. All garage lights are inoperable.

                                 3
 
Goode Deposition, Dkt. 34-6, PageID.464–65. Ms. Goode then said

that the notes on the next page indicated “that the owner has

clearly stated that he will handle his own repairs.” Id. at

PageID.465.

    On July 31, 2015, at approximately midnight, Plaintiff arrived

home after a night out with his girlfriend, Chanel Colona. Dkt. 28-

5, PageID.231. Plaintiff exited Colona’s car at the curb, and started

to walk up the driveway towards the rear entrance of the home. Id.

at PageID.232. Plaintiff testified that he regularly used the rear

entrance, because the front door lock did not work well, and he did
not feel safe standing outside of his home at night. Id. at

PageID.239. Plaintiff said that as he walked up the driveway, he

“stepped into that hole that’s there and the nose of my foot got
caught in there, so I fell and broke my leg.” Id. at PageID.232. Plain-

tiff sustained serious injuries to his foot that required surgery. Dkt.

28-5, PageID.226.

      a. Ownership of the house

    Defendant Richard Smith is a resident of California, and as part

of a retirement investment portfolio, he owns several properties, in-
cluding the home where the injury occurred in this case, which is

located at 9400 Piedmont Street in Detroit, Michigan. Smith Dep.,

Dkt. 34-8, PageID.514. In 2015, at the time of the incident, Smith
and his IRA owned ten houses, three in Michigan. Id. at

                                  4
 
PageID.516. Smith did not own the three Michigan properties in his

personal capacity, but through his self-directed IRA, which was

maintained by Horizon Trust Company. He explained the mechan-

ics of this relationship this way:

      […][It’s]to accommodate a self-directed IRA so if I am
      interested in a piece of property and the funds are there,
      I ask – fill out the proper forms, they become the owner,
      all activity associated with the property has to go
      through them and because it’s an IRA, they have to re-
      port to the IRS, I’m required to take required – mini-
      mum distributions just like you would for any IRA once
      you’re 70 and a half years old.
      All activity in terms of income, the expenses, repairs go
      through the trust, I have to request – fill out forms for
      any kind of repairs that are brought to my attention by
      property management – the property manager sends the
      funds directly to Horizon Trust, I get a quarterly state-
      ment just like any IRA.
Dkt. 34-8, PageID.517.

    Smith learned about Horizon Trust and the practice of holding

properties in an IRA during an investors seminar called Return on

Rents, held in Las Vegas in May 2015. Id. at PageID.518–19. Smith

directed funds from an existing IRA into a new Horizon Trust IRA,

which Horizon Trust then used to purchase four properties (three

in Detroit, and one in New York) at Smith’s direction. Id. at

PageID.519. Smith did not visit any of the properties or appraise

their actual condition, relying only on the information provided by

the Return on Rents representatives. Dkt. 34-8, PageID.519.

                                     5
 
    Because Smith’s IRA is on the deed for the home, and not Smith

in his personal capacity, he is restricted from conducting certain

activities that a traditional landlord may ordinarily conduct. Dkt.

34-8, PageID.521 (“I’m not allowed to lift a finger to do anything

personally, otherwise, it’s contributing to my IRA…I can’t even

drive a nail into the wall to hang a picture[.]”). He was also re-

stricted from using any of his personal funds to make improvements

or repairs to the property, because doing so would be adding value

to his IRA, which has tax consequences. Id.

      b. The pipe
    Donald Pratt, a consultant from “Construction Education & Con-

sulting Services of MI,” was engaged by Plaintiff to evaluate the

pipe. Mr. Pratt provided a report (Dkt.34-1, PageID.369), and dep-
osition testimony about the pipe (Dkt.28-8, PageID.250). In his re-

port, Pratt described the pipe this way:

      …[A]pproximately 4 inches in diameter partially buried
      in the ground with approximately 1 inch to 2 inches ex-
      posed and protruding out of the ground and above the
      concrete driveway. Around the exposed edges of the pipe
      was a depression in the ground, likely caused by soil ero-
      sion around the pipe. This condition created a hole
      which varied in depth from 2 1/2 to 2 5/8 inches in depth.
      The top of the pipe was jagged and sharp. The top was
      also irregular with one side of the exposed portion of the
      pipe being approximately 1 inch above the other. This
      condition along with the surrounding hole created a sig-
      nificant trip and/or fall hazard[.]

                                  6
 
Pratt Final Report, Dkt. 34-1, PageID.371. Pratt also found that the

house had never been inspected or registered with the City of De-

troit as a rental property. Id. Pratt concludes his report by saying

that it is his opinion that the “Property owner and/or its mainte-

nance company were responsible for the maintenance of this prop-

erty[,] and that “they had an obligation to maintain the drive and

lawn area in such a way to ensure a safe condition.” Id. at

PageID.375.

    During his deposition, Pratt testified that he “determined that

that pipe was the water shutoff box from the City water line that
I’m believing - - I’m assuming it goes into the house, although I don’t

know that for a fact.” Pratt Deposition, Dkt. 28-8, PageID.262. Pratt

testified that the pipe itself was a sleeve that led down to the water
shutoff box, and that these sleeves usually have a cap on top. Id. at

PageID.263 & PageID.270. Pratt testified that he did not think the

open pipe on its own was a hazard, but when the open pipe was

combined with the recessed and deteriorating concrete surrounding

it, a trip hazard would result. Dkt. 28-8, PageID.283. Pratt was not

sure whether anyone other than the City of Detroit could fix the
pipe, but that he suspected it would be the responsibility of the

property owner, because it was located entirely in the property line.

Id. at PageID.281. Pratt further testified that the state of the con-
crete, absent consideration of the pipe, was a violation of the Detroit

                                  7
 
Property Maintenance Code, and that it was the responsibility of

the owner to fix the driveway. Id. at PageID.288.

    Plaintiff had lived at the property for a period of time before the

accident, and the pipe was there the entire time he lived at the

home. Smith contends that the pipe was therefore an “open and no-

torious” hazard, and that Plaintiff’s failure to avoid the pipe is his

own fault.

      c. Stellar Property Management

    Smith contracted with a company called Stellar Property Man-

agement (“Stellar”) to handle collection of rent, and oversight of
most maintenance issues related to this house, as well as the two

other Michigan properties he also owns. Dkt. 34-8, PageID.519–20.

Smith testified in his deposition that Stellar was supposed to in-
form him when the property needed a repair or other expenditure,

and that he would then direct Horizon Trust to make the payment

necessary for that repair, but that he had no other involvement in

any aspect of the ongoing management of the property. Dkt. 34-8,

PageID.520–23. Smith claims that he did not have any involvement

in direct management of the property, nor any knowledge of the
state or condition of the property at the time he purchased it or at

the time of incident. Smith believes that if anyone was responsible

for fixing the pipe, it would have been Stellar. Stellar has not been
named in this lawsuit.

                                   8
 
    Because there are genuine questions of material fact which

should be properly submitted to a jury for consideration, Defend-

ant’s Motion for Summary Judgment is DENIED as to Defendants

Richard Smith and Horizon Trust Company FBO Richard Smith

IRA, but GRANTED as to Defendant Horizon Trust Company.

    III. Standard of Review

      a. Summary Judgment

    “Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

any affidavits, show that there is no genuine issue as to any mate-
rial fact such that the movant is entitled to a judgment as a matter

of law.” Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568

(6th Cir. 2013); see also Fed. R. Civ. P. 56(a). A fact is material if it
might affect the outcome of the case under the governing law.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). On a

motion for summary judgment, the Court must view the evidence,

and any reasonable inferences drawn from the evidence, in the light

most favorable to the non-moving party. See Matsushita Elec. In-

dus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations
omitted); Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).

    As the movant, the Defendant has the initial burden to show that

there is an absence of evidence to support Plaintiff’s case. Selby v.
Caruso, 734 F.3d 554 (6th Cir. 2013); see also Celotex Corp. v.

                                   9
 
Catrett, 477 U.S. 317, 325 (1986). If the movant meets that burden,

the non-moving party must “set forth specific facts showing that

there is a genuine issue for trial.” Ellington v. City of E. Cleveland,

689 F.3d 549, 552 (6th Cir. 2012) (non-movant “may not rest upon

its mere allegations or denials of the adverse party’s pleadings[.]”).

In so doing, the non-moving party must present more than “a scin-

tilla of evidence.” Anderson, 477 U.S. at 252. If the disputed evi-

dence is “merely colorable, or is not significantly probative, sum-

mary judgment may be granted.” Id. at 249–50. The Court must de-

termine whether the evidence presents a factual disagreement suf-
ficient to require submission of the claims to a jury, or whether the

moving party prevails as a matter of law. Id. at 252.

      b. Michigan Property Laws and Liability
    In every Michigan lease, the lessor promises that the premises

are fit for the use intended, that they will keep the premises in rea-

sonable repair, and comply with the applicable health and safety

laws of the state—even if such language is not in the lease agree-

ment. MICH. COMP. LAWS §554.139(a)(b) (2017). The only exception

to these covenants is when the “disrepair or violation of the appli-

cable health or safety laws has been caused by the tenant’s willful

or irresponsible conduct or lack of conduct.” Id.

    Furthermore, every landlord of a property in the City of Detroit

is required to obtain a certificate of compliance attesting to the

                                  10
 
safety and habitability of a rental property before they can rent it

to a lessee. DETROIT, MICH., CODE § 9-1-36 (Int’l Code Council 1999).

To obtain a certificate of compliance, the property must be in-

spected by the Buildings, Safety, Engineering & Environmental De-

partment (BSEED) of the City of Detroit, and the owner of the prop-

erty must make any corrections or repairs deemed necessary by

that department. DETROIT, MICH., CODE § 9-1-36(b) (Int’l Code
Council 1999). It is unlawful to rent out a home without a required

certificate of compliance. DETROIT, MICH., CODE § 9-1-36(d) (Int’l

Code Council 1999).

       To establish a claim of negligence, plaintiff must show four ele-

ments: (1) the defendant owed a duty to the plaintiff, (2) defendant

breached that duty, (3) defendant’s breach caused1 plaintiff’s injury,
and (4) plaintiff incurred damages. Case v. Consumers Power Co.,

463 Mich. 1, 6 (Mich. 2000). Michigan law traditionally recognizes

three categories of visitors to a property: trespassers, licensees and
invitees. Stitt v. Holland Abundant Life Fellowship, 462 Mich. 591,

596–97 (Mich. 2000). The duty a landowner owes to those entering

his or her land depends upon the status of the visitor. Id. In this

case, Plaintiff—as an approved tenant—was an invitee, meaning

                                                            
1 “Causation” is comprised of two elements: (1) cause in fact, and (2) legal or
proximate cause. Case v. Consumers Power Co., 463 Mich. 1, 6 (Mich. 2000)
citing Skinner v. Square D Co., 445 Mich. 153, 162–163 (Mich. 1994).
 

                                                               11
 
the property owner owed the Plaintiff a duty of ordinary care, or a

“duty to use reasonable care to protect [him] from an unreasonable

risk of harm caused by dangerous conditions on the premises...."

Hoffner v. Lanctoe, 492 Mich. 450, 455 (2012).

      c. Open and Notorious Doctrine

    A premises owner is liable for breach of the duty of ordinary care

if the owner "knows or should know of a dangerous condition on the

premises of which the invitee is unaware and fails to fix the defect,

guard against the defect, or warn the invitee of the defect." Id. at

460. “However, an integral component of the duty owed to an in-
vitee considers whether a defect is open and obvious.” Id. (punctu-

ation omitted). “Whether a danger is open and obvious depends on

whether it is reasonable to expect that an average person with or-
dinary intelligence would have discovered it upon casual inspection.

This is an objective standard, calling for an examination of the ob-

jective nature of the condition of the premises at issue." Id. at 461.

    A pothole in a parking lot is an example of an open and obvious

hazard. Lugo v. Ameritech Corp., Inc., 464 Mich. 512, 523 (2001)

("[P]otholes in pavement are an everyday occurrence that ordinarily
should be observed by a reasonably prudent person."). A landowner

does not generally have a duty to protect invitees from open and

obvious dangers, but a landowner must take reasonable steps to
protect invitees from harm where "special aspects of a condition

                                  12
 
make even an open and obvious risk unreasonably dangerous."

Lugo, 464 Mich. at 517. To determine if special aspects exists,

courts must "focus on the objective nature of the condition of the

premises at issue, not on the subjective degree of care used by the

plaintiff." Id. at 523–24. Special aspects are found when the hazard

is unreasonably dangerous, or the hazard is unavoidable. Id. at 519.

"In either circumstance," the danger must "give rise to a uniquely

high likelihood of harm or severity of harm if the risk is not

avoided." Hoffner, 492 Mich. at 463.

    IV.   Analysis
    Two of the defendants claim that they are wrongly named in this

suit, because neither Horizon Trust Company nor Richard Smith

(in his personal capacity) owns the Piedmont house, so neither
could have rectified the pipe hazard. The Court will address each in

turn.

        a. Horizon Trust Company

    Horizon Trust Company maintains the retirement account of

Smith that includes the property in question. The account is a “self-

directed IRA” (SDIRA) which utilizes real estate as an asset.
SDIRAs offer the same tax benefits as traditional IRAs and are sim-

ilarly limited by the same IRS regulations. SDIRAs afford their

owners unique investment opportunities, but also come with signif-



                                 13
 
icant risks, since those new opportunities bring additional respon-

sibilities. According to the Horizon Trust Company website, both

IRAs and SDIRAs “are technically owned by a custodian[.]” But, “A

SDIRA is merely held by the custodian, while the account owner

takes complete control over all investment decisions. The custodian

can offer consultation…but ultimately their role is to act as the

bank and also approve any transactions.”2 Indeed, according to the
Wayne County Register of Deeds’ website, the Piedmont property

deed was recorded on June 10, 2015, indicating that NBC Proper-

ties LLC transferred the property ownership to “HORIZON TRUST

CO CSTDN SMITH RICHARD FBO.”3

       So Horizon Trust Company holds the deed to the property, but

that is all they do. They played no part in the selection of the prop-
erty as part of the portfolio, nor in the selection of Stellar Property

Management as a property manager. Furthermore, they play no

part in deciding what repairs or improvements to make on the prop-
erty. All Horizon Trust Company does is disburse funds to Stellar

or any other contractor as directed by Smith, and maintain custo-

dianship of the deed as long as Smith directs them to.


                                                            
2 Horizon Trust Company website, available at:
https://www.horizontrust.com/ira-vs-self-directed-ira-whats-the-difference/
3 The Wayne County Register of Deeds’ free public search function is available

at https://www.waynecountylandrecords.com/recorder/eagleweb/custom
Search.jsp?pageId=RealEstate
                                                               14
 
    Horizon Trust Company has no responsibility for the mainte-

nance or condition of the property—they could never have been ex-

pected to arrange to repair the pipe, or to schedule the required in-

spection by the BSEED. Because Horizon Trust Company bore no

responsibility for maintenance of the property or ensuring the use

of the property, they cannot be held liable for this claim. For that

reason, Defendant’s Motion for Summary Judgment as to Defend-

ant Horizon Trust Company is GRANTED.

      b. Richard Smith

    The Piedmont house is part of a self-directed IRA for the benefit
of Richard Smith and is technically owned by Horizon Trust Com-

pany as custodian. But for the reasons laid out below, a reasonable

jury could find that Mr. Smith exerted sufficient control over the
maintenance and condition of the property to establish that he is in

fact the owner, notwithstanding any technicalities of the self-di-

rected IRA. Likewise, a reasonable jury could find that Mr. Smith’s

alleged negligence as owner of the property was the reason that the

open pipe, front door lock, and front porch light were never fixed,

resulting in Plaintiff’s injury.
                      Certificate of Compliance

    The Piedmont home did not have a certificate of compliance from

the City of Detroit at the time that Plaintiff lived there. Smith tes-
tified that he assumed the house had been registered as a rental

                                   15
 
unit with the City before he purchased the home. Smith Deposition,

Dkt. 34-8, PageID.520. But Smith also said that he “expect[s] [it’s]

probably true” that it is the responsibility of the owner to register

the property with the City. Id. at PageID.521. The management

agreement with Stellar for three Detroit properties, including the

Piedmont home, contains an addendum setting out the owner’s ob-

ligation to register the home as a rental unit and arrange for an

inspection to ensure that the home is in compliance with

“all electrical, mechanical, and plumbing”, as well as HVAC code

requirements. Dkt. 34-9, PageID.543. This addendum contained
three potential “check-boxes” for the owner to indicate his prefer-

ence as to how to handle the rental license obligation, as indicated

below:




                                 16
 
    Smith appears to have first checked the box indicating that he

had a valid rental license which is enclosed, but crossed that check-


                                 17
 
mark out, and then checked the box indicating the he was enclosing

the application and the fee, and was asking the management com-

pany to forward them on his behalf. Smith signed this agreement—

in his personal capacity—and dated it. During a hearing on the Mo-

tion for Summary Judgment on August 27, 2018, counsel for Plain-

tiff represented that he had never seen any documents indicating

that Smith had paid the fee or that Stellar or Smith made any at-

tempt to obtain a certificate of compliance. The record is not clear

about whether Smith paid the fee for Stellar to arrange the certifi-

cation, but it was undisputed at the time of the hearing that the
Piedmont property had no certificate of compliance.

       The Court therefore ordered Defendants to begin the application

process for obtaining a certificate of compliance within ten days,
and to file an affidavit showing as much. On August 29, 2018, De-

fendants filed an affidavit from Michelle Goode,4 who attested that

“the application for Registration of Rental Housing for 9400 Pied-

mont was filed with City of Detroit on August 28, 2018.” Dkt. 36.

       According to the City of Detroit BSEED’s website, there are

three steps to obtaining a certificate of compliance: (1) Register the
property with BSEED, (2) Schedule an inspection of the property,


                                                            
4Ms. Goode’s name is spelled as both “Goode” and “Good” in the affidavit, and
the company is referred to as “Stellar Realty Group, Inc.” instead of Stellar
Property and Management Group. Dkt. 36.
                                                               18
 
and (3) Obtain the certificate.5 To the Court’s knowledge, Defend-

ants have, to date, performed only the first step of this process.6

                  Smith’s Alleged Conduct in Maintaining the Property

       Smith stated during his deposition that he was not allowed to

take actions affecting the Piedmont property without violating the

rules regarding his self-directed IRA. He explained that he could

not do anything that would affect the value of the home without
incurring tax consequences. But Stellar Property Manager Michelle

Goode contradicted Mr. Smith’s position, saying that Mr. Smith had

directed Stellar more than once to let him personally handle
maintenance and repair issues with the property. Goode Deposi-

tion, Dkt. 34-6, PageID.465 (“So per notes the next page indicates

that the owner has clearly stated that he will handle his own re-
pairs.”); PageID.474 (“[Smith] had his own contractors handling the

work so actually we were waiting on him to give us notification.”).

       Plaintiff’s girlfriend, Chanel Colona, dropped Plaintiff off at the

Piedmont home on the night when he tripped on the pipe. Colona

Deposition, Dkt. 34-7, PageID.497. Colona testified that she re-

membered a time when the back porch was “cracked up and …
                                                            
5 Available at: https://detroitmi.gov/departments/buildings-safety-engineer-
ing-and-environmental-department/rental-property-information/certificate-
compliance/quick-steps-obtain-certificate-compliance 
6    Defendant Smith will therefore be required to provide an update to the
Court, by filing a written report, as to whether the additional steps have been
completed, and, if they have not, an explanation of the reasons why they have
not.
                                                               19
 
whenever it rained or anything it would leak into the basement.”

Dkt. 34-7, PageID.502. Colona said that the leak caused “mold all

in the basement, and we couldn’t utilize the basement bathroom.”

Id. Colona testified that she spoke to Smith about the problem on

the phone, and that he told her “he wanted to send his contractor

out” to address the repairs. Dkt. 34-7, PageID.502. After speaking

with Smith on the phone, a contractor came to the home and in-

spected the house, and then more contractors came on a later date

to fix the back porch. Id. at PageID.503.

    Considering these facts, a reasonable jury could find that Smith
had on several occasions endeavored to repair or improve the prop-

erty himself, directing Stellar to let him handle these issues him-

self. A reasonable jury may also conclude that, because Smith did
so endeavor, the responsibility to discover and rectify the pipe haz-

ard and other issues lied with him. Finally, a reasonable jury might

find that, if Smith failed to arrange for an inspection that could

have discovered the pipe problem and caused it to be repaired, this

permitted the hazard to remain. Defendants’ motion for summary

judgment as to defendant Richard Smith is DENIED.
      c. Open and Notorious

    Defendants claim that they cannot be held liable, because the

pipe was an open and obvious hazard. According to the Michigan
Supreme Court in Lugo v. Ameritech Corp., “a premises possessor

                                 20
 
is not required to protect an invitee from open and obvious dangers,

but, if special aspects of a condition make even an open and obvious

risk unreasonably dangerous, the premises possessor has a duty to

undertake reasonable precautions to protect invitees from that

risk.” Lugo v. Ameritech Corp., 464 Mich. 512, 516 (2001). The Su-

preme Court then gives an example of when a possessor still owes

a duty, even for a hazard that is open and notorious:
     [B]ecause the danger of tripping and falling on a step is
     generally open and obvious, the failure to warn theory
     cannot establish liability. However, there may be special
     aspects of these particular steps that make the risk of
     harm unreasonable, and, accordingly, a failure to rem-
     edy the dangerous condition may be found to have
     breached the duty to keep the premises reasonably safe.
Lugo, 464 Mich. at 517 (quoting Bertrand v. Alan Ford, Inc., 449

Mich. 606, 609 (1995) (emphasis in original)). The Lugo Court fur-

ther states,
     the critical question is whether there is evidence that
     creates a genuine issue of material fact regarding
     whether there are truly “special aspects” of the open and
     obvious condition that differentiate the risk from typical
     open and obvious risks so as to create an unreasonable
     risk of harm, i.e., whether the “special aspect” of the con-
     dition should prevail in imposing liability upon the de-
     fendant or the openness and obviousness of the condi-
     tion should prevail in barring liability.
Id. at 517–18.




                                 21
 
       It is undisputed that the pipe was in the same condition at the

time that Plaintiff tripped on it as when he first moved in to the

home. It is also undisputed that the pipe is clearly visible in most

conditions. As such, it is clear that the open pipe was an open and

notorious hazard.

       Plaintiff argues that a constellation of special aspects rendered

the open and notorious pipe unreasonably dangerous. Plaintiff ar-

gues that (1) it was late at night and dark, (2) the front porch light

was especially dim,7 (3) the front door lock worked poorly and in-

consistently, and (4) the neighborhood was not safe at night. These

factors combined to force Plaintiff to use the back door instead of

the front door of his home, which required that he walk up the

driveway. The factors also combined to create a scenario in which
the otherwise open and notorious pipe hazard was likely obscured.

A reasonable jury could find that this scenario engendered “special

aspects” that except it from the open and notorious doctrine. See
Lugo, 464 Mich. at 517.

       The Court finds that there is a genuine issue of material fact re-

garding whether there are “special aspects” of the open and obvious

doctrine, and whether those “special aspects” impose liability upon

the defendant. For this reason, defendant’s Motion for Summary as
                                                            
7 “There is no streetlight like in front of the property…. I did have [a front porch
light], but it wasn’t really bright. It was very dim. They were supposed to fix
that as well.” Jones Deposition, Dkt. 28-5, PageID.231.
                                                               22
 
to defendants Richard Smith and Horizon Trust Company FBO

Richard Smith IRA is DENIED.

      d. Duty to fix the pipe

    “It is a general proposition that liability for an injury due to de-

fective premises ordinarily depends upon power to prevent the in-

jury and therefore rests primarily upon him who has control and

possession.” Kubczak v. Chem. Bank & Tr. Co., 456 Mich. 653, 662

(1998) (quoting Nezworski v. Mazanec, 301 Mich. 43, 56 (1942)).

“Possession” is defined as “the right under which one may exercise

control over something to the exclusion of all others.” Derbabian v.
S & C Snowplowing, Inc., 249 Mich. App. 695, 702 (Mich. 2002).

“[I]t is appropriate to impose liability on the person who created the

dangerous condition or who had knowledge of and was in a position
to eliminate the dangerous condition.” Kubczak, 456 Mich. at id. 

    Defendants claim that not only did they not have a duty to fix

the pipe, but that it would have been illegal for them to do so. Dkt.

28-1, PageID.142 (“Therefore, Defendants not only had no legal

duty to alter the pipe, but the Michigan Penal Code forbade the De-

fendants from doing so.”). They contend that the pipe is an ease-
ment from the City, and therefore if anyone had a duty to fix the

pipe, it was the City itself. Id. at PageID.141 (“A landlord cannot be

‘responsible for the maintenance’ of an area that he or she has no



                                   23
 
legal right to enter or alter.”) (quoting Allison v. AEW Capital

Mgmt., L.L.P., 481 Mich. 419, 427 (Mich. 2008)).

    Defendants’ reasoning here is tenuous. First, though neither

Plaintiff nor Defendants dispute that the pipe is very likely prop-

erty of the City of Detroit, none of the Defendants have ever taken

any steps to have the City come to the property to confirm this. Fur-

thermore, even if it is true that only the City can fix the pipe, that

does not mean defendants had no duty to inform the City of an un-

safe hazard, and request the City to repair it. Moreover, Defendants

acknowledge their obligation to abide City ordinance relating to
having the home inspected and certified. Here, no certification was

sought and therefore no inspection took place. Had Smith complied

with the Detroit ordinance requiring the certificate of compliance,
the City would have been permitted to discover the pipe defect and

fix it, possibly preventing the incident from occurring at all. There

is evidence in the record that Smith took responsibility for conduct-

ing some repairs even though he had contracted with Stellar to do

so. Thus, a reasonable jury could conclude that Smith has also

taken on the responsibility of fixing the pipe or alerting the city to
the pipe hazard.

      e. Horizon Trust Company FBO Richard Smith IRA

    As mentioned above, the deed for the Piedmont Home lists
“HORIZON TRUST CO CSTDN SMITH RICHARD FBO” (Smith’s

                                 24
 
SDIRA) as the owner of the home. Because the SDIRA is the actual

owner, a factual issue exists as to whether the SDIRA may be liable

for injuries that occur as the result of alleged negligence by the per-

son who benefits from the IRA. A reasonable jury could find that,

as the holder of the deed and actual owner of the property, the

SDIRA was also the “owner” of the home for purposes of ensuring

the safety of the premises. As such, the motion for summary judg-

ment as to Horizon Trust Company FBO Richard Smith IRA is DE-

NIED.

    V.   Conclusion
    For the foregoing reasons, Defendant’s Motion for Summary

Judgment is GRANTED in part as to Horizon Trust Company and

DENIED in part as to Richard Smith, and Horizon Trust Company

FBO Richard Smith IRA.


    IT IS FURTHER ORDERED THAT Defendant Richard Smith

shall submit a written report to the Court recounting the steps that

have been taken to obtain a certificate of compliance for the 9400
Piedmont property, including whether an inspection of the property

has taken place and whether a certificate of compliance has been

obtained. If neither an inspection nor a certificate has been ob-

tained, Defendant Richard Smith must SHOW CAUSE why they




                                  25
 
have not been obtained. This submission must be filed within seven

(7) days of the date of this Order.


      SO ORDERED.



    Dated: February 21,       s/Terrence G. Berg
    2019                      TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                          Certificate of Service
       I hereby certify that this Order was electronically filed, and
    the parties and/or counsel of record were served on February 21,
    2019.

                              s/A. Chubb
                              Case Manager




                                   26
 
